UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                             ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                                Defendants.


         SARAH L. CAVE, United States Magistrate Judge.

         On December 2, 2019 Plaintiff, Devin White, was directed to respond to the Letter-

Motion of Interested Party Office of the Corporation Counsel of the City of New York

(“Corporation Counsel”) (ECF No. 12), by Friday, December 6, 2019.

         Mr. White failed to respond and is ORDERED to file a letter, by Monday, December 16,

2019, explaining his failure to comply with the Court’s order. If Mr. White does not timely

comply, his failure may result in an order compelling him to produce a completed, executed,

and notarized unsealing release pursuant to New York State Criminal Procedure Law § 160.50.

         The Clerk of Court is respectfully directed to mail this order to Plaintiff at the address

below.
Dated:     New York, New York
           December 11, 2019

                                    SO ORDERED



                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge

Mail To:   Devin White
           2205 Davidson Ave.
           #6B
           Bronx, NY 10453




                                2
